— Judgment, Supreme Court, New York County (Charles J. Tejada, J.), rendered June 3, 2003, convicting defendant, after a nonjury trial, of criminal *314sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility and identification. Although defendant relies heavily on the trial testimony of his codefendants, we note that their testimony was contradicted by their plea allocutions. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.